Case 3:20-cv-08267-ZNQ-TJB Document 101 Filed 07/02/21 Page 1 of 5 PageID: 1244

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                        43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                    New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                  P.O. Box 1131
                                                                        Glen Rock, NJ 07452-1131


                                                                        July 2, 2021
 VIA ELECTRONIC FILING
 Hon. Zahid N. Quraishi, U.S.D.J.
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street, Court Room 7W
 Trenton, NJ 08608

        RE:       Conforti v. Hanlon, Case 3:20-cv-08267-ZNQ -TJB
                  Inappropriate Submission Filed on Behalf of the Gloucester County Clerk

 Dear Judge Quraishi:

         This firm represents the Plaintiffs in the above-captioned matter. Plaintiffs write to
 respectfully request that the improper and untimely papers filed by the Intervenor Gloucester
 County Clerk, ECF 99, 100, in connection with Defendants’ and Intervenor State of New Jersey’s
 Motions to Dismiss be disregarded by the Court and accorded no weight in connection with the
 Court’s consideration of the motion papers.

         A review of the docket in this case reveals a spirit of professionalism and cooperation
 between counsel, including counsel for Plaintiffs, counsel for the six county clerk Defendants, and
 counsel for Intervenor the State of New Jersey, who is represented by the NJ Attorney General’s
 Office. Indeed, all orders requested by the parties have been granted upon consent of opposing
 counsel, and all requests for extensions of time have been readily agreed to. Against this backdrop,
 on June 29, 2021, the Intervenor Gloucester County Clerk submitted an untimely amicus brief
 absent a motion or request for leave to do so, ECF 99,1 in violation of and in blatant disregard to
 various orders of this Court, as well as the Court Rules, and without prior notice to or request for
 consent from other counsel, let alone the Court.

          This unauthorized and peculiar filing is stylized on the docket as a brief in opposition to
 the motions to dismiss, although its cover sheet indicates it is an amicus brief in support of the
 motions to dismiss. The filing is submitted after full briefing of the motions to dismiss by all parties
 – i.e., after the entry of seven motions to dismiss, an omnibus 108-page opposition brief, and seven
 reply briefs. The Gloucester County Clerk’s filing is plainly out of turn, causes unnecessary delay

 1
   The Gloucester County Clerk appears to have filed an identical or virtually identical submission
 the next day on June 30, 2021. (ECF 100.) The only difference appears to be that ECF 99 was
 mistakenly filed (presumably due to having the same last name) on behalf of Defendant John S.
 Hogan, who is the Bergen County Clerk, and ECF 100 was filed on behalf of James Hogan, who
 is the Gloucester County Clerk.
            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York



                                                  1 of 5
Case 3:20-cv-08267-ZNQ-TJB Document 101 Filed 07/02/21 Page 2 of 5 PageID: 1245

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                       43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                   New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                 P.O. Box 1131
                                                                       Glen Rock, NJ 07452-1131


 to litigation, and seriously prejudices Plaintiffs who are grassroots candidates and a grassroots
 organization, and who have already taken care to work with all counsel in an efficient manner and
 to respond to the dismissal arguments in a substantial omnibus brief.

         As background, Plaintiffs filed an Amended Complaint in this matter on January 25, 2021.
 (ECF 33.) Plaintiffs provided contemporaneous notice to all county clerks in the state who were
 not named in the litigation, including the Gloucester County Clerk. (See id. at ¶ 64.) Pursuant to
 the Court’s March 17, 2021 Consent Order signed by Chief Judge Wolfson, the deadline set for
 Defendants to file their Motions to Dismiss was March 29, 2021. (ECF 51.) On March 30, 2021,
 via counsel, the Gloucester County Clerk moved to intervene in this matter, or, in the alternative,
 to submit an amicus curiae brief. (ECF 61.) That same day, Magistrate Judge Bongiovanni signed
 an order granting the Gloucester County Clerk’s motion to intervene, and by clear implication, did
 not grant the relief of being able to file an amicus curiae brief, which was requested in the
 alternative. (ECF 62; see also proposed order, ECF 61-2.) The Gloucester County Clerk did not
 file a motion to dismiss at that time, as did the other intervenor in this matter, nor did counsel
 request additional time to do so. Nor did he file a motion to dismiss at any time prior to the May
 24, 2021 deadline set for Plaintiffs’ Opposition Brief, despite the approximately two months in
 between the filing of the motions to dismiss and the opposition.

         In fact, there were multiple instances where counsel for the parties sought and received
 consent for various extensions of time to file their submissions, including a Consent Order signed
 by Chief Judge Wolfson on April 27, 2021 readjusting the deadlines for submission of opposition
 and reply briefs, ECF 66, and a Consent Order signed by Chief Judge Wolfson on June 7, 2021
 setting the deadline for applications to appear amici curiae for those supporting Plaintiffs’
 opposition to the motions to dismiss, and readjusting the deadlines for the submission of omnibus
 reply briefs by each Defendant/Intervenor to address Plaintiffs’ opposition and the submissions of
 amici curiae, ECF 80. As per these orders, Defendants and Intervenors submitted their omnibus
 reply briefs on June 28, 2021, thus concluding all briefing in connection with the various motions
 to dismiss. (ECF 80.)

          Nevertheless, one day after the conclusion of lengthy briefing, the Gloucester County Clerk
 submitted an amicus curiae brief, ECF 99 and 100, in direct contravention to the March 17 Consent
 Order signed by Judge Bongiovanni, which granted intervenor status, not amicus status, ECF 62,
 and in violation of the various scheduling orders signed by Chief Judge Wolfson. In addition to
 the blatant disregard of various Court Orders in this case, the Gloucester County Clerk’s amicus
 submission is not even accompanied by a proper motion renewing the amicus request and
 explaining why this one county clerk has unique knowledge, interest, or expertise different from
 that of the other county clerk parties, that would make such a brief desirable or relevant. Moreover,
 this untimely amicus submission was not submitted within any reasonable period of time directly

            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York



                                                 2 of 5
Case 3:20-cv-08267-ZNQ-TJB Document 101 Filed 07/02/21 Page 3 of 5 PageID: 1246

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                        43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                    New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                  P.O. Box 1131
                                                                        Glen Rock, NJ 07452-1131


 following the Defendants’ and the State’s motions to dismiss, as is customary. (Cf. Fed. R. App.
 P. 29(a)(6) (amicus brief due 7 days after the principal brief of the party being supported)). Instead,
 the Gloucester County Clerk’s amicus brief was submitted after Plaintiffs’ opposition papers were
 filed (and even after Defendants’ reply briefs were filed).

          This filing unnecessarily delays this matter, prejudicing Plaintiffs and tying up judicial
 resources. In part, it raises many duplicative arguments already addressed by other parties. In other
 respects, it prejudices Plaintiffs by also raising several additional arguments to which Plaintiffs
 have not had an opportunity to respond, and will not have an opportunity to address, absent the
 intervention of this Court, which would further needlessly drag out the proceedings surrounding
 these motions to dismiss and cause unnecessary hardship to Plaintiffs who are grassroots
 candidates and a grassroots organization who already took care to respond to the dismissal
 arguments in an omnibus effort. In contrast to the clear prejudice to Plaintiffs that would result
 from accepting this filing, if the Court rejects consideration of this untimely and improper filing,
 the Gloucester County Clerk will still have an opportunity to raise such arguments at later stages
 of this case, including, for example, in a Rule 56 Motion for Summary Judgment.

        Plaintiffs maintain that the Gloucester County Clerk’s unauthorized amicus submission
 should be rejected from consideration by this Court in light of the violation of various court orders,
 unauthorized self-proclaimed metamorphosis from intervenor status to amicus, disregard for
 various federal court rules and practices, untimely filing, disruption of the briefing schedule,
 prejudice to the parties, and harm to judicial resources.

         Alternatively, if the Court were to allow for consideration of this amicus filing, then
 Plaintiffs respectfully request that they be afforded an opportunity to respond to the various
 arguments raised by the Gloucester County Clerk, including but not limited to the following:

    1. The claims related to non-joinder of the State political parties, including (a) why the
       Democratic State Committee and the Republican State Committee are not indispensable
       parties, (b) the fact that political parties have not been named and were not required to have
       been joined to afford relief in numerous ballot order cases in federal courts across the
       country, (c) the virtual certainty that the state political parties have been on at least
       constructive notice of this matter, which has been ongoing for over one year and widely
       featured in numerous media outlets, yet have chosen not to participate in this matter, and
       (d) the inappropriateness of dismissing the matter even in the event that the Court were to
       find such parties to be indispensable, as opposed to a remedy of requiring joinder of such
       parties;




            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York



                                                 3 of 5
Case 3:20-cv-08267-ZNQ-TJB Document 101 Filed 07/02/21 Page 4 of 5 PageID: 1247

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                        43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                    New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                  P.O. Box 1131
                                                                        Glen Rock, NJ 07452-1131


     2. The claims related to the function of a primary election for a political party, including (a)
        the failure of the Gloucester County Clerk’s argument to appropriately consider the
        difference between a party’s ability to internally control the endorsement process and the
        ability to control the government’s design of the ballot itself and/or receive an advantage
        on that ballot, and (b) the failure of the Gloucester County Clerk’s argument to
        appropriately consider the difference between the role of the party vis-à-vis the primary
        election and vis-à-vis the general election; and

     3. The Gloucester County Clerk’s failure to consider the important differences between
        primary and general elections in the context of ballot design and ballot order, including
        inter alia (a) the special treatment courts have afforded major political parties over others
        in a general election based on the unique state interest of preserving the two-party system
        which is wholly inapplicable to primary elections, (b) the divergence in outcomes in ballot
        order cases involving major versus minor party candidates in general elections as compared
        to other cases in the primary and general election contexts involving discriminatory
        treatment based on other characteristics, (c) the resultant inapplicability of the federal
        Guadagno and New Jersey state Farmer cases cited by the Gloucester County Clerk, in
        light of their reliance on such state interests which apply only in general but not primary
        elections,2 and (d) the fact that the Nelson case relied on by the Gloucester County Clerk
        indeed found that the ballot order system at issue there in West Virginia was
        unconstitutional under the First and Fourteenth Amendments.

         In light of the improper, untimely, disruptive, and prejudicial nature of the Gloucester
 County Clerk’s amicus submission, Plaintiffs respectfully request a telephone conference with the
 Court to i) discuss Plaintiffs’ request herein for the Court to reject consideration of the Gloucester
 County Clerk’s filing in connection with the determination of Defendants’ and the State’s motions
 to dismiss; ii) seek clarity as to what role, if any, is appropriate for the Gloucester County Clerk to
 have in connection with this litigation, taking into consideration that it appears to have relinquished



 2
   In fact, in a recent Star Ledger Op-Ed written by two former Deans of Rutgers Law School, John
 Farmer, Jr. – the very same former Attorney General of New Jersey who defended the general
 election ballot order law in the Farmer case relied on by the Gloucester County Clerk – highlighted
 the severe impact of the county line structure of New Jersey’s primary election ballot system on
 voters and candidates, calling the implications of such system on our democracy “disturbing,”
 referring to New Jersey’s primary election ballots as “rigged,” and supporting the lawsuit
 challenging its constitutionality. See Ronald Chen and John Farmer, Jr., New Jersey’s Primary
 Election Ballots are Rigged, NJ.COM (June 27, 2021), nj.com/opinion/2021/06/new-jerseys-
 primary-election-ballots-are-rigged-opinion.html.
            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York



                                                 4 of 5
Case 3:20-cv-08267-ZNQ-TJB Document 101 Filed 07/02/21 Page 5 of 5 PageID: 1248

                                      BROMBERG LAW LLC
 YAEL BROMBERG, ESQ., PRINCIPAL*                                       43 West 43rd Street, Suite 32
 BRETT M. PUGACH, ESQ., OF COUNSEL**                                   New York, NY 10036-7424

 T: (212) 859-5083 | F: (201) 586-0427                                 P.O. Box 1131
                                                                       Glen Rock, NJ 07452-1131


 its status as an Intervenor; and iii) discuss what other recourse might be appropriate given the
 circumstances here.

        Thank you for the Court’s consideration of this matter.

                                                                       Respectfully submitted,

                                                                       /s/ Brett M. Pugach
                                                                       Brett M. Pugach, Esq.
                                                                       BROMBERG LAW LLC

                                                                       Counsel for Plaintiffs

 CC.    All Counsel of Record (via electronic filing)




            *   Licensed to practice in New Jersey, New York, and the District of Columbia
                           ** Licensed to practice in New Jersey and New York



                                                 5 of 5
